In addition to the objection of laches, I think the relief sought should be denied because it is now too late to afford to defendant the right to have a trial of the issues of fact in this cause before a jury as the law contemplates to be herein demandable in a quo warranto case (even when first begun in the Supreme Court). But I do not think it is necessary, as a matter of law, to show that illegal votes cast actually did change the result of the election. If as a matter of fact enough illegal votes are actually cast to have changed the election, they are presumed to have been cast for that purpose *Page 56 
and the law will then throw the result out in its entirety for want of a better remedy, because it is impossible to separate the legal votes from the illegal votes. With the qualification stated above I concur in the opinion of Mr. Justice Terrell.
BUFORD, J., concurs.
                        ON PETITION FOR REHEARING